ariNNAL•
                                                Uil
                                                                                                   11/22/2022

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 22-0601
                                         DA 22-0601


 STATE OF MONTANA,                                                           NOV 2 2 2022
                                                                           Bowen Greenwood
                                                                    c- ,        of Supreme Court
                                                                            4,:tnin or Montana
               Plaintiff and Appellee,

         v.                                                        ORDER

 K.A.B.,

               Defendant and Appellant.



         Appellant K.A.B. moves this Court for appointment of counsel in this appeal. As
grounds, K.A.B. states that "[o]n November 15, 2004, the First Judicial District Court
ordered that a hearing would take place on Youth's K.A.B.'s Motion to Correct or Modify
Judgment." K.A.B. provides that being "unable to take an appeal while the motion
remained pending," any appeal would be premature. K.A.B. further states that "the District
Court formally gave notice that the hearing would not take place[,]" on August 22, 2022.
         This Court observes that K.A.B. provided no copy of the court's notice or order
when K.A.B. submitted his Notice of Appeal. We requested and reviewed a copy of the
August 22, 2022 Order as well as the register of actions.
         K.A.B.'s original youth court proceeding commenced in 2003. The court record
indicates that Youth Court supervision was transferred to adult court on May 11, 2004. On
October 11, 2011, the District Court ordered that the records in the case be sealed, and on
September 11, 2014, upon motion, the District Court entered an order to destroy the court
files.
         K.A.B. filed a "Defendant's Pro Se Notice of Issue" with the District Court on
August 18, 2022. The District Court denied his Notice of Issue on August 22, 2022,
wherein the Judge hand-wrote that "(1) Sentence/disposition expired long ago and
(2) Juvenile file destroyed Denied."
         K.A.B. has not presented a proper final judgment from the District Court. "An
appeal may be taken by the defendant only from a final judgment of conviction and orders
after judgment which affect the substantial rights of the defendant." Section 46-20-104(1),
MCA. The court sentenced K.A.B. years ago and sealed the court's records in 2011.
K.A.B. cannot revive a closed proceeding upon filing a notice of issue in the District Court
more than a decade later.      As such, his appeal is not properly before this Court.
M. R. App. P. 4(5)(b)(i).
       Furtherrnore, K.A.B. is not entitled to appointment of counsel. There is no right to
the appointment of counsel in a postconviction proceeding. Section 46-8-104, MCA.
Therefore,
       IT IS ORDERED that K.A.B.'s appeal is DISMISSED sua sponte and with
prejudice for the reasons listed above.
       IT IS FURTHER ORDERED that K.A.B.'s Motion for Appointrnent of Counsel is
DENIED as moot.
      The Clerk of the Suprerne Court is directed to provide a copy of this Order to: the
Honorable Kathy Seeley, First Judicial District Court; Angie Sparks, Clerk of District
Court, Lewis and Clark County, under Cause No. DJ 2003-02; counsel of record and
K.A.B. personally.
      The Clerk is furthergirected to close this case of this Order's date.
      DATED this       2--day of November, 2022.



                                                               Chief Justice




                                                    xLi 44 4.1•L


                                             2